Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 4, 2017

                                       No. 04-16-00655-CV

                       IN THE ESTATE OF RAMIRO AGUILAR, JR.,

                       From the Probate Court No 2, Bexar County, Texas
                                 Trial Court No. 2012-PC-2800
                           Honorable Tom Rickhoff, Judge Presiding


                                          ORDER
        This is an appeal from an order imposing sanctions. The underlying suit is for the probate
of a will and issuance of letters testamentary. Although the trial court imposed sanctions, it
appears that no final judgment has been rendered by the trial court and that the sanctions order is
interlocutory. This court has jurisdiction to consider an appeal of an interlocutory order only if
expressly authorized by statute. See TEX. R. CIV. P. 215.1(d), 215.2(b)(8) (providing sanctions
order may be challenged in an appeal from a final judgment).

         Accordingly, we order a response due by January 23, 2017, showing cause why this
appeal should not be dismissed for want of jurisdiction. If appellant fails to satisfactorily respond
within the time provided, the appeal will be dismissed. See TEX. R. APP. P. 42.3(c). All deadlines
in this matter are suspended until further order of the court. Appellant has the burden to request
the trial court clerk prepare a supplemental clerk’s record containing all pleadings and orders
necessary to establish this court’s jurisdiction. Appellant must file a copy of any request for a
supplemental record with this court.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of January, 2017.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court